Order entered January 17, 2014




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-00967-CR
                                    No. 05-13-00968-CR

                              CECILIA CERDA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F13-33135-U, F13-33098-U

                                         ORDER
      The Court REINSTATES the appeal in cause no. 05-13-00968-CR

      On January 8, 2014, we ordered the trial court to make findings regarding why the clerk’s

and reporter’s records have not been filed in cause no. 05-13-00968-CR.         However, the

reporter’s record has been filed. Therefore, we conclude findings are not necessary and we

VACATE the January 8, 2014 order requiring findings.

      We ORDER the Dallas County District Clerk to file the clerk’s records in these appeals

within TWENTY-ONE DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                    /s/   DAVID EVANS
                                                          JUSTICE